Title: To James Madison from Tench Coxe, 30 August 1814
From: Coxe, Tench
To: Madison, James


        
          Sir
          30 Aug. 1814.
        
        In proportion as new, solemn and unlooked for duties and trials come upon you, I find myself supported by my confidence in your heart and mind and public & personal exertions. Three of my sons are gone to the field in the Philada. volunteer corps which marched last week, one remains assistant Secy to the general committee of defence, and is enrolled in a company which forms part of stationary defence of this city & neighbourhood. I have personally & in writing offered my services to the Governor in any line & to the genl. committee of defence. Be assured the middle states will come forth beyond any thing that occurred in any former time.
        I am going to perform to you an act of fidelity, which duty compels. I advise you, Sir, most respectfully to act with all proper & prudent confidence towards the majority of those who are on the general comme. of 36 for this city & liberties. But I am obliged to bring into your view the composition of part of them. On the day of our Town meeting, within one hour of its adjournment, I met, in the public street, Joseph Reed, the eldest child of the late President & General Joseph Reed, who having heard of the entry of the enemy into Washington—observed “the Catastrophe has arrived.” I repelled the plain Idea, by saying I did not consider it as a catastrophe at all. That it was a covert movement, by a back river, apparently in pursuit of the flotilla, that it was known, no force was there, that the intrinsic value of Washington was politically little, & &c. Mr. Reed observed, that it was the Capture of our metropolis that it ought to have been prevented & that

“he hoped to see the government brought to the block.” I was thunderstruck at so daring an infidelity to duty in a person just appointed to the trust of using our arms, our monies, our every thing in Support of that government which he hoped to see brought to the Block—and as a protest, which should stem the torrent of outrage—I replied “I hope to see you (Mr. Reed) brought to the block.” He said he spoke from his feelings & did not appear to retire from the ground he had taken; on which I again observed, that I spoke from my feelings, my heart, my mind & my Judgment, in repeating that I hoped to see him (Mr. Reed) brought to the block, that he ought not, with such feelings & dispositions, to have gone on the scaffold (of the town meeting) that day, that it was idle to consider Washington, with 600 families, in the light of such a metropolis as New York or Philada. &c &c. We parted after walking, in this dialogue, about 550 or 600 along a measured broadside of one of our oblongs or squares. This man is one of the subcommittee of three to correspond with our government! To confide, with prudence, and with due information, is enough.
        A kind of military comm has been got up by the Majority of the general committee, which military come or a Majority of it, has appointed on a committee to superintend enrollments, Robert Wharton of a wealthy quaker family, bred a hatter of a bold character, an alderman for life lately by election a B. Genl. of militia, who at a public dinner on the 4th of July last, gave utterance as a Vice President of the Washington benevolent society to this Toast: the banishment of the late President Jefferson & yourself, with the late emperor of France, to the Island of Elba, or words fully to that effect. Another, appointed for the same purpose was Enos Bronson, Editor of the U.S. gazette, who has held up this nation & government as fated & just victims to the Justice of Britain & the Allies, as a Country of the most pestilential politics.
   *The whole paper of July 29. of Bronson merits the consideration of the Cabinet. The following is from it—  “While the Nations of Europe therefore consider themselves as indebted to G. Britain for their salvation, they must necessarily look to this country with suspicion & abhorrence, an[d] on common principles of rectitude, feel themselves bound, to make good the cause of England to assert her right, and to see her conduct in that struggle vindicated. The war is termed “an unnatural endeavour to ruin G. Britain.[”] It is added [“]We believe, that whatever were the views of Britain, they were avowed & acquiesced in at the grand conference.” Further—“We have no refuge, but in a change of men, measures & internal policy.”
 The coalition that produced the nomination of the me⟨mbers⟩ of the Committee has been the same, that would have given us a certain president on the last occasion, in my opinion, tho there is a mixture of good men—and men who think every thing should be put down for harmony. But trust in & harmony

with unalterable Enmity & infidelity must be considered, as I respectfully conceive, with measure and pursued with consummate prudence. As you go on, Sir, in all your precious duties, it is well, that your faithful videttes keep you apprized of such momentous facts. You know the value of and how to practice on the maxim—to preserve Equan[im]ity in the hour of trial. I combine the facts, a few of which I have stated, with many others, (impressive evidence, & symptoms,) daily occurring here & in Europe. Man never stood in such a crisis as the present. There is most safety in perfect firmness.
        I do not know what I can offer to you to do, Sir, for you and our country, but I & my six sons from 14 to 24, will take any and every command of yourself, your auxiliaries, and our state administration. I only pray that our country may be as happy as you are faithfully devoted to it. With all my respects, with all my mind most faithfully my dearest Sir your servant and frd,
        
          T. Coxe
        
      